Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 1, 2016

                                          No. 04-16-00483-CV

                                IN RE HANSZEN LAPORTE, L.L.P.

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On July 28, 2016, relator Hanszen Laporte, L.L.P. filed a petition for writ of mandamus
and a motion for emergency stay pending a ruling on the mandamus petition. The court has
considered the petition for writ of mandamus and is of the opinion that the court lacks
jurisdiction. Accordingly, the petition for writ of mandamus and motion for emergency stay are
DISMISSED FOR WANT OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on August 1, 2016.



                                                          _________________________________
                                                          Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2016.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 12-05-27517, styled Maria Elena Salas Munoz, et al v. Damlier Trucks
North America, LLC et al, pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable
Cynthia L. Muniz presiding.